Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 
Claim Objections
3.	Prior objection to claim 23 is withdrawn in view of applicant’s amendment.

 Claim Rejections - 35 USC § 101
4.	Prior rejections of claims 1-8, 21, 31, 34-37  under 35 U.S.C. 101 are withdrawn in view of applicant’s amendment.  

Claim Rejections - 35 USC § 112
5.	Prior rejection of claims 24-27 under 35 USC 112 are withdrawn in view of applicant’s amendment.

Response to Arguments
6.	Applicant’s arguments, see remarks, filed 4/19/22, with respect to independent claims 1, 9, 15, and 24 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1 2-3, 5-8, 9 10, 12-14, 15, 16-18, 20, 23, 24, 25, 28-39, and 41-49 have been withdrawn. 


Allowable Subject Matter
7.	Claims 1-3, 5-10, 12-18, 20, 23-25, 28-39, and 41-49 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a cluster of host machines, including a particular host machine, the particular host machine including a memory having a cache; 
a file server virtual machine hosted on the particular host machine;
a storage pool distributed across the cluster of host machines, the storage pool including local storage coupled to the particular host machine, the storage pool configured to store a plurality of storage items managed by the file server virtual machine, and the storage pool configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; …
wherein the system is further configured to extract a relevant permission pertaining to the user for the particular storage item and store a permission profile for the user in the cache of the memory, the permission profile including the relevant permission pertaining to the user for the particular storage item, and Page 2 of 18Appl No. 15/829,602 
wherein the system is further configured to, based on receiving another access request directed to the particular storage item associated with the user, check the permission profile stored in the cache to determine whether the another access request is permissible.”, in combination with the other claimed limitations.   

With respect to independent claim 9, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“ hosting a file server virtual machine (FSVM) on a host machine of a cluster of host machines, the host machine including a memory having a cache, the FSVM configured to manage storage items stored in a storage pool distributed across the cluster, the storage pool including local storage coupled to at least the host machine, wherein the storage pool is configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; …
extracting a relevant permission pertaining to the user for the storage item and storing a permission profile for the user in the cache of the memory, the permission profile including the relevant permission pertaining to the user for the storage item; and 
based on receiving another access request directed to the storage item associated with the user, checking the permission profile stored in the cache to determine whether the another access request is permissibl

With respect to independent claim 15, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“hosting a file server virtual machine (FSVM) on a host machine of a cluster of host machines, the host machine including a memory having a cache, the FSVM configured to manage storage items stored in a storage pool distributed across the cluster, the storage pool including local storage coupled to at least the host machine, wherein the storage pool is configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; 
…in response to receiving a request associated with a user for permission information for the directory including the new storage item, extracting a relevant permission pertaining to the user for the new storage item and storing the Page 5 of 18Appl No. 15/829,602 parent directory access control list in the cache, including the relevant permission pertaining to the user for the new storage item; and 
in response to receiving another request directed to the new storage item associated with the user, checking the parent directory access control list in the cache to determine whether the another request is permissibl

With respect to independent claim 24, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“ hosting a file server virtual machine (FSVM) on a host machine of a cluster of host machines, the host machine including a memory having a cache, the FSVM configured to manage storage items stored in a storage pool distributed across the cluster, the storage pool including local storage coupled to at least the host machine, wherein the storage pool is configured to store respective access control lists (ACLs) corresponding to permissions granted to users for the storage items; 
…
extracting a relevant permission pertaining to the user for the storage item and storing a permission profile for the user in the cache of the memory, the permission profile including the relevant permission pertaining to the user for the storage item; and 
based on receiving another access request directed to the storage item associated with the user, checking the permission profile stored in the cache to determine whether the another access request is permissible.” in combination with the other claimed limitations.   

Dependent claims 2-3, 5-8, 10, 12-14, 16-18, 20, 23, 25, 28-39, and 41-49 are allowed for being dependent to an already allowed claim. 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

“Cacheable Decentralized Groups for Grid Resource Access Control” by Hemmes et. al. discloses a method for users to independently create and manage groups on any network workstation using global user identities and to control access to shared data and the storage resources based on group membership, regardless of domain boundaries or underlying file systems, see abstract.  Hemmes caches group files, membership lookup results, and caching policies of remote servers.  Resource owners specify which of these items in any combination remote servers can cache and the duration caches are valid.  That members may be added to or deleted from the original file during the cache duration.  See page 194.  Hemmes does not disclose the limitations in claims 1, 9, 15, and 24.


Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167